13-367-cv
Wilson v. Dantas




                              In the
               United States Court of Appeals
                    For the Second Circuit
                             ________ 
                          AUGUST TERM 2013 
                             No. 13‐367‐cv 
                                       
                         ROBERT E. WILSON, III, 
                           Plaintiff‐Appellant, 
                                       
                                     v. 
                                       
            DANIEL VALENTE DANTAS, OPPORTUNITY EQUITY  
       PARTNERS, LTD., FORMERLY KNOWN AS CVC/OPPORTUNITY  
          EQUITY PARTNERS, LTD., OPPORTUNITY INVEST II, INC.,  
      CITIBANK, N.A., INTERNATIONAL EQUITY INVESTMENTS, INC.,  
      CITIGROUP VENTURE CAPITAL INTERNATIONAL BRASIL, L.L.C.,  
       CITIGROUP VENTURE CAPITAL INTERNATIONAL BRASIL, L.P., 
                          Defendants‐Appellees. 
                                ________ 
                                       
             Appeal from the United States District Court 
                for the Southern District of New York. 
              No. 12 CV 3238 ― George B. Daniels, Judge. 
                                ________ 
                                       
                      ARGUED: DECEMBER 12, 2013   
                        DECIDED: MARCH 6, 2014 
                                ________ 
                                   
2                                                                                                      No. 13‐367‐cv




Before: CABRANES, HALL, and CHIN, Circuit Judges. 
                            ________ 

       Plaintiff‐appellant  Robert  E.  Wilson,  III  appeals  from  the 
January  7,  2013  judgment  of  the  District  Court  for  the  Southern 
District of New York (George B. Daniels, Judge) granting the motion 
to  dismiss  of  defendant‐appellee  Citibank,  N.A.,  and  all  related 
Citibank entities for failure to state a claim upon which relief can be 
granted.    The  complaint  alleges  that  the  Citibank  defendants 
engaged  in  tortious  conduct  and  breached  contractual  obligations 
owed  to  Wilson,  resulting  in  his  failure  to  receive  compensation 
purportedly  owed  to  him  in  connection  with  private  equity 
investments in Brazil.   
        
       We  hold  that  the  District  Court  had  jurisdiction  to  hear  the 
case  under  the  Edge  Act,  12  U.S.C.  § 632,  because  Wilson’s  claims 
arose  out  of  a  foreign  financial  operation,  and  that  it  properly 
dismissed Wilson’s claims against the Citibank defendants pursuant 
to Rule 12(b)(6) of the Federal Rules of Civil Procedure.    
        
       Accordingly, we AFFIRM the judgment of the District Court. 
                                 ________
                          TERRANCE  G.  REED,  Lankford  &  Reed,  PLLC, 
                          Alexandria,  VA  (Peter  F.  Langrock,  Devin 
                          McLaughlin,  Langrock,  Sperry  &  Wool,  LLP, 
                          Middlebury,  VT;  Martin  F.  Gusy,  Gusy  Van  der 
                          Zandt LLP, New York, NY, on the brief), for Robert 
                          E. Wilson, III.   
 
                          Philip  C.  Korologos,  Boies,  Schiller  &  Flexner 
                          LLP,  New  York,  NY,  for  Daniel  Valente  Dantas, 




                                                     2
3                                                                                                      No. 13‐367‐cv




                          Opportunity  Equity  Partners,  Ltd.,  Opportunity 
                          Invest II, Inc.  
                           
                          CARMINE  D.  BOCCUZZI  (Howard  S.  Zelbo, 
                          Anthony  M.  Shults,  on  the  brief),  Cleary  Gottlieb 
                          Steen  &  Hamilton  LLP,  New  York,  NY,  for 
                          Citibank,  N.A.,  International  Equity  Investments, 
                          Inc.,  Citigroup  Venture  Capital  International  Brasil, 
                          LLC,  Citigroup  Venture  Capital  International  Brasil, 
                          LP. 
                                        ________ 

JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff‐appellant  Robert  E.  Wilson,  III  appeals  from  the 
January  7,  2013  judgment  of  the  District  Court  for  the  Southern 
District of New York (George B. Daniels, Judge) granting the motion 
to  dismiss  of  defendant‐appellee  Citibank,  N.A.  and  all  related 
Citibank  entities  (the  “Citibank  defendants”)  for  failure  to  state  a 
claim upon which relief can be granted.  The complaint alleges that 
the  Citibank  defendants  engaged  in  tortious  conduct  and  breached 
contractual  obligations  owed  to  Wilson,  resulting  in  his  failure  to 
receive  compensation  purportedly  owed  to  him  in  connection  with 
private equity investments in Brazil.   

       We  hold  that  the  District  Court  had  jurisdiction  to  hear  the 
case  under  the  Edge  Act,  12  U.S.C.  §  632,  because  Wilson’s  claims 
arose  out  of  a  foreign  financial  operation,  and  that  it  properly 
dismissed Wilson’s claims against the Citibank defendants pursuant 
to  Rule  12(b)(6)  of  the  Federal  Rules  of  Civil  Procedure.  
Accordingly, we AFFIRM the judgment of the District Court. 

                                                       




                                                     3
4                                                                                                      No. 13‐367‐cv




                                      BACKGROUND 

       Wilson’s  complaint  alleges  the  following  facts,  which  are 
presumed  to  be  true  for  the  purposes  of  this  appeal.    While 
employed by Citibank in the 1990s, Wilson designed an investment 
program to create a large private‐equity fund targeting government‐
owned  Brazilian  companies  that  were  being  privatized.    Beginning 
in 1997, with the approval of Citibank’s upper management, Wilson 
created a limited partnership, CVC/Opportunity Equity Partners, LP 
(the  “Partnership”),  as  an  umbrella  organization  to  oversee  the 
investment program.  The Partnership was comprised of the limited 
partner,  Citibank  through  its  subsidiary  International  Equity 
Investments,  Inc.  (“IEII”),  and  the  general  partner,  Opportunity 
Equity  Partners,  Ltd.  (“OEP”),  an  entity  Wilson  created  with  the 
assistance  of  a  Brazilian  investment  advisor  Daniel  Valente  Dantas 
and his related entities (the “Opportunity defendants”). 

       Pursuant  to  the  Limited  Partnership  Agreement,  OEP  was 
charged  with  managing  and  administering  the  underlying  funds 
into which the Partnership’s investors placed money for the private 
equity  investments.    The  co‐investors  in  the  Partnership  were  IEII, 
Brazilian  pension  funds,  and  the  Opportunity  defendants.    Under 
the terms of the Operating Agreement, each investor would receive 
a  pro  rata  ownership  interest  in  the  stock  of  the  Partnership’s 
portfolio companies.    

        In  1997,  Wilson  voluntarily  resigned  from  Citibank,  and 
relocated to Brazil to participate in the general management of OEP.  
Prior  to  joining  OEP,  Wilson  personally  negotiated  an  employment 
agreement  with  Dantas,  under  which  Wilson  was  entitled  to  5%  of 
the  “carried  interest,”  i.e.,  5%  of  the  total  profits  from  the 
investments  owed  to  OEP  as  general  partner.    Wilson  also  entered 
into  OEP’s  Shareholder  Agreement,  which  provided  that  OEP 




                                                     4
5                                                                                                          No. 13‐367‐cv




would  have  100  shares,  of  which  Wilson  and  three  other  founding 
principals each acquired one share.  The remaining ninety‐six shares 
were  owned  by  a  Dantas‐controlled  entity.    Each  of  the  individual 
shareholders and Dantas were made Directors of OEP, and devoted 
their  full  time  to  managing  the  investments.    From  1997  through 
2008,  the  Partnership  made  ten  large  investments  in  Brazilian 
companies,  resulting  in  substantial  profits  for  the  Citibank 
defendants and the Opportunity defendants.    

       In  2005,  Citibank,  through  its  wholly‐owned  subsidiary  IEII, 
allegedly terminated OEP’s status as general partner, and appointed 
CVC Brasil LLC, an IEII subsidiary, as the successor general partner.  
This  led  to  litigation  among  the  Citibank  defendants,  Dantas,  and 
OEP,  culminating  in  a  confidential  settlement  agreement  in  April 
2008, to which Wilson was not privy.  The settlement resulted in the 
winding down of the private‐equity investments and distribution of 
the accompanying profits.   

       On  March  23,  2012,  plaintiff  commenced  the  present  suit  in 
New  York  state  court  against  the  Citibank  defendants  and  the 
Opportunity  defendants.    On  April  26,  2012,  Citibank  removed  the 
case to the District Court pursuant to the Edge Act, 12 U.S.C. § 632.1  
The claims in Wilson’s complaint stem from the defendants’ alleged 
failure to honor contractual commitments to pay him for his work at 
OEP.    On  January  7,  2013,  the  District  Court  granted  the  motion  to 
dismiss all claims asserted against the Citibank defendants pursuant 
to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and declined 

       1   The relevant portion of 12 U.S.C. § 632 states that
       all suits of a civil nature at common law or in equity to which any corporation
       organized under the laws of the United States shall be a party, arising out of
       transactions involving international or foreign banking . . . or out of other
       international or foreign financial operations . . . shall be deemed to arise under the
       laws of the United States, and the district courts of the United States shall have
       original jurisdiction of all such suits.




                                                         5
6                                                                                                       No. 13‐367‐cv




to  exercise  supplemental  jurisdiction  over  the  remaining  state‐law 
claims  asserted  against  the  Opportunity  defendants.    This  timely 
appeal followed.  

                                          DISCUSSION 

       We review de novo a district court’s order granting a motion to 
dismiss under Rule 12(b)(6), “accepting as true all allegations in the 
complaint and drawing all reasonable inferences in favor of the non‐
moving  party.”    Gonzalez  v.  Hasty,  651  F.3d  318,  321  (2d  Cir.  2011).  
To  survive  a  Rule  12(b)(6)  motion  to  dismiss,  the  complaint  must 
include “enough facts to state a claim to relief that is plausible on its 
face.”    Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007);  see  also 
Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009).    A  claim  will  have  “facial 
plausibility when the plaintiff pleads factual content that allows the 
court  to  draw  the  reasonable  inference  that  the  defendant  is  liable 
for  the  misconduct  alleged.”    Iqbal,  556  U.S.  at  678.    Although  all 
allegations  contained  in  the  complaint  are  assumed  to  be  true,  this 
tenet is “inapplicable to legal conclusions.”  Id. 

                                            A. Jurisdiction 

       Although not raised by either party, we must “take[] it upon 
ourselves  to  determine  whether  removal  jurisdiction  existed  even 
where that issue was not itself appealed.”  In re Methyl Tertiary Butyl 
Ether  Prods.  Liab.  Litig.,  488  F.3d  112,  121  (2d  Cir.  2007).    To  be 
removable  under  the  Edge  Act,  12  U.S.C.  §  632,  an  action  must: 
(1) be  a  civil  suit,  (2)  have  a  federally  chartered  corporation  as  a 
party,  and  (3)  arise  “‘out  of  transactions  involving  international  or 
foreign  banking,  [including  territorial  banking],  or  out  of 
international or foreign financial operations.’”  Am. Int’l Grp., Inc. v. Bank 
of Am. Corp., 712 F.3d 775, 780–81 (2d Cir. 2013) (emphasis supplied) 
(quoting 12 U.S.C. § 632). 




                                                      6
7                                                                                                      No. 13‐367‐cv




       The  Edge  Act  does  not  define  the  term  “international  or 
foreign financial operations,” nor has it been defined in our case law.  
Under  the  plain  meaning  of  the  phrase,  however,  Edge  Act 
jurisdiction extends to those foreign operations that consist of “[t]he 
act  or  process  of  raising  or  providing  funds,”  including  “[t]he 
raising  of  funds  by  issuing  capital  securities  (shares  in  the 
business).”    See  Black’s  Law  Dictionary  707  (9th  ed.  2009)  (defining 
“financing”  and  “equity  financing”);  see  also  Stamm  v.  Barclays  Bank 
of  N.Y.,  960  F.  Supp.  724,  728  (S.D.N.Y.  1997)  (defining  “financial 
operations”  as  “those  operations  that  provide  .  .  .  capital  or  loan 
money  as  needed  to  carry  on  business”  (internal  quotation  marks 
omitted)).    In  addition,  “the  suit  must  arise  out  of  an  offshore 
banking or financial transaction of that federally chartered corporation” 
that is a party to the suit.  Am. Int’l Grp., 712 F.3d at 784 (emphasis 
supplied).   

        In the instant case, the first two requirements are met because 
this  is  a  civil  suit  and  Citibank  is  a  federally  chartered  U.S.  bank.  
With  regard  to  the  third  requirement,  Wilson  alleges  that  this  case 
involves an international investment program that made numerous 
transactions  involving  private‐equity  investments  in  Brazilian 
companies.    Pursuant  to  this  program,  the  Citibank  defendants 
allegedly contributed $750 million in return for stock in the portfolio 
companies, and they managed partnership funds from 2005 onward.  
Wilson claims that the Citibank defendants violated fiduciary duties 
and  contractual  obligations  owed  to  him  pursuant  to  the  program.  
Accordingly, jurisdiction is proper under the Edge Act.  

                                 B. Rule 12(b)(6) Dismissal 

      Turning  to  the  merits,  we  address  Wilson’s  tort  and  contract 
claims in turn.   

        



                                                     7
8                                                                                                         No. 13‐367‐cv




         1. Tort Claims 

       The District Court dismissed Wilson’s claim in Count One for 
breach of fiduciary obligation for failure to allege the existence of a 
fiduciary duty between Wilson and the Citibank defendants.  Wilson 
argues  that  this  holding  is  erroneous  because  Citibank  owed  a 
fiduciary duty to OEP, which should extend to Wilson because “the 
relation  between  OEP,  Ltd.  and  Wilson  was  not  that  of  a  mere 
shareholder to a corporation [as the District Court held], but rather 
that of a quasi‐partner in a quasi‐partnership.”  Appellant’s Br. 53.   

       As Citibank rightly asserts, however, the relationship between 
Wilson  and  OEP  does  not  create  a  fiduciary  relationship  between 
Wilson  and  the  Citibank  defendants.    A  fiduciary  relationship 
between OEP’s shareholders and Citibank cannot arise by virtue of 
the  organizational  structure  outlined  in  OEP’s  Shareholder 
Agreement,  to  which  Citibank  was  not  a  party.    Cf.  United  States  v. 
Falcone,  257  F.3d  226,  234  (2d  Cir.  2001)  (noting  that  “a  fiduciary 
duty  cannot  be  imposed  unilaterally  by  entrusting  a  person  with 
confidential  information”  (internal  quotation  marks  omitted)).    In 
the absence of mutual intent on the part of Wilson and the Citibank 
defendants  to  create  a  fiduciary  relationship,  any  reliance  or  trust 
Wilson  unilaterally  placed  in  the  Citibank  defendants  was 
insufficient to create a fiduciary relationship.  Cf. Bianchi v. Midtown 
Reporting  Serv.,  Inc.,  959  N.Y.S.2d  788,  789  (4th  Dep’t  2013)  (noting 
that  the  existence  of  a  partnership  depends  upon,  inter  alia,  the 
express or implied intent of the parties).2  

      Wilson also claims in Count One that the Citibank defendants 
aided  and  abetted  the  Opportunity  defendants’  breach  of  their 
         2  Because Wilson was not in a fiduciary relationship with Citibank, his constructive fraud
claim also fails. See Klembczyk v. Di Nardo, 705 N.Y.S.2d 743, 744 (4th Dep’t 1999) (“The elements of
constructive fraud are the same as those for actual fraud, except that the element of scienter is
replaced by a fiduciary or confidential relationship between the parties.”).




                                                        8
9                                                                                                        No. 13‐367‐cv




fiduciary duty to him.  Specifically, Wilson alleges that the Citibank 
defendants  excluded  Wilson  from  their  litigation  with  Dantas  and 
OEP,  and  then  entered  into  a  confidential  settlement  agreement 
precluding  Wilson  from  obtaining  the  information  necessary  to 
enforce his right to “carried interest.”  Yet no authority exists for the 
proposition that a litigating party aids and abets an injury to a third 
party  by  entering  into  a  confidential  settlement  agreement  in  the 
normal course of litigation.   

        In the alternative, Wilson alleges that the Citibank defendants 
instructed  Dantas  not  to  pay  Wilson  the  “carried  interest”  that  had 
been promised to him.  Such an allegation is implausible, however, 
as the Citibank defendants had no incentive or reason to prevent the 
Opportunity defendants from paying their employees out of profits 
earned by OEP, nor does Wilson suggest one.  As the District Court 
rightly  found,  the  Citibank  defendants’  strategic  decisions  in  their 
litigation against Dantas and OEP were motivated by nothing more 
than appropriate economic self‐interest.3   

        In Count Two, Wilson asserts a fraudulent concealment claim 
against  the  Citibank  defendants,  also  premised  on  Citibank’s 
negotiation  of  a  confidential  settlement  agreement  with  the 
Opportunity  defendants.    The  District  Court  dismissed  this  claim 
for, inter alia, failure to allege an intent to defraud.  See TVT Records 
v.  Island  Def  Jam  Music  Grp.,  412  F.3d  82,  90–91  (2d  Cir.  2005) 
(fraudulent  concealment  requires  a  plaintiff  to  allege,  inter  alia,  an 
intent  to  defraud).    Wilson  argues  on  appeal  that  such  intent  exists 
because,  by  keeping  the  settlement  confidential,  Citibank  sought  to 
eliminate  Wilson’s  ability  to  obtain  the  compensation  purportedly 
owed  to  him  under  the  Limited  Partnership  Agreement.    Again, 
such a motive is neither alleged in the Complaint, nor plausible.  The 
        3 For similar reasons, Wilson’s tortious interference claims in Count Three, which are

premised upon allegations of misconduct during the course of litigation, also fail.




                                                       9
10                                                                                                         No. 13‐367‐cv




far  more  plausible  inference  is  that  Citibank’s  motive  was  to  end 
nearly  four  years  of  contentious  litigation  with  Dantas,  and,  as 
discussed  next,  Wilson’s  right  to  seek  compensation  stemmed  not 
from  the  Limited  Partnership  Agreement,  but  solely  from  OEP’s 
Shareholder Agreement and Wilson’s agreement with Dantas.4 

         2. Contract Claims 

       Wilson’s contract claims similarly lack merit.  Wilson asserts a 
breach  of  contract  claim  in  Count  Seven  against  CVC  Brasil—the 
Citibank  subsidiary  that  took  over  as  General  Partner  in  2005—on 
the  theory  that,  under  the  Limited  Partnership  Agreement,  CVC 
Brasil  assumed  the  obligation  to  compensate  Wilson  when  it 
replaced OEP as General Partner.   

       Wilson’s  reliance  on  the  Limited  Partnership  Agreement  is 
misplaced  inasmuch  as  the  agreement,  to  which  Wilson  was  not  a 
party,  expressly  disclaims  the  existence  of  any  third‐party 
beneficiaries.    See  Limited  Partnership  Agreement  §  13.15  (“This 
Agreement  .  .  .  is  entered  into  for  the  sole  and  exclusive  benefit  of 
the  General  Partner  and  the  Limited  Partners  .  .  .  and  no  other 
Person will have any rights hereunder . . . .”).  Moreover, there is no 
evidence that any provisions in the Limited Partnership Agreement 
grant  enforceable  rights  to  any  entity  other  than  the  General  and 
Limited Partner.  

       Indeed,  courts  within  this  Circuit  have  consistently  held  that 
“even  where  a  contract  expressly  sets  forth  obligations  to  specific 
individuals  or  categories  of  individuals,  those  individuals  do  not 
have  standing  to  enforce  those  obligations  by  suing  as  third‐party 
beneficiaries  when  the  contract  contains  a  negating  clause.”    In  re 
         4  As Wilson has not alleged any actionable torts, his claim for civil conspiracy in Count Five
also fails. See Anesthesia Assocs. of Mount Kisco, LLP v. N. Westchester Hosp. Ctr., 873 N.Y.S.2d 679, 685
(2d Dep’t 2009) (requiring allegations of an “actionable, underlying tort” to plead civil conspiracy).




                                                        10
11                                                                                                      No. 13‐367‐cv




Lehman Bros. Holdings Inc., 479 B.R. 268, 275–76 (S.D.N.Y. 2012).  For 
instance,  in  India.Com,  Inc.  v.  Dalal,  412  F.3d  315  (2d  Cir.  2005),  we 
held that “the mention of [a third party] in the contract as a broker 
entitled  to  a  commission  is  insufficient  to  confer  third‐party  status 
where the parties themselves are explicit that they did not intend to 
create  third‐party  beneficiaries.”    Id.  at  322;  cf.  Diamond  Castle 
Partners IV PRC, L.P. v. IAC/InterActiveCorp, 918 N.Y.S.2d 73, 75 (1st 
Dep’t 2011) (construing negating clause to exclude plaintiffs “in light 
of  the  numerous  contract  provisions  granting  plaintiffs  enforceable 
rights”).  Accordingly, in light of the negating clause, and lack of any 
other clause affirmatively granting him rights, Wilson may not rely 
upon  the  Limited  Partnership  Agreement  to  enforce  contractual 
rights owed to him and purportedly assumed by CVC Brasil.    

       Wilson  also  alleges  several  quasi‐contract  claims  in  Counts 
Four  and  Eight,  including  promissory  estoppel  and  unjust 
enrichment.    “To  establish  a  viable  cause  of  action  sounding  in 
promissory estoppel, a plaintiff must allege,” among other elements, 
“a  clear  and  unambiguous  promise.”    Rogers  v.  Town  of  Islip,  646 
N.Y.S.2d 158, 158 (2d Dep’t 1996).  The sole allegation of a “promise” 
in  Wilson’s  complaint  is  that,  “[i]n  reliance  upon  Citibank’s 
judgment  and  assurances  that  Plaintiff  would  receive  the 
compensation promised in writing by Dantas, Plaintiff relocated . . . 
to Brazil.”  Joint App’x 24.  Whether this “assurance” amounted to a 
promise  by  Citibank  to  indemnify  Wilson  in  the  event  that  Dantas 
breached  the  contract  is  neither  clear  nor  unambiguous.    With 
regard to Wilson’s unjust enrichment claim, it was the Opportunity 
defendants and Dantas, not the Citibank defendants, who allegedly 
owed  Wilson  the  “carried  interest.”    Since  the  Citibank  defendants 
were  never  contractually  obligated  to  pay  Wilson,  they  were  not 
enriched at his expense.     

 




                                                     11
12                                                                                                     No. 13‐367‐cv




                                        CONCLUSION 

        To summarize, we hold that:  

(A1)    Under  the  Edge  Act,  the  term  “international  or  foreign 
        financial  operations”  encompasses  those  foreign  operations 
        that consist of the act or process of raising or providing funds, 
        including the raising of funds by issuing capital securities.   

(A2)    Jurisdiction under the Edge Act is proper here.  This is a civil 
        suit, Citibank is a federally chartered U.S. bank, and Wilson’s 
        claims arise out of numerous transactions involving Citibank’s 
        private‐equity investments in Brazilian companies.   

(B)     The  District  Court  properly  dismissed  Wilson’s  tort  and 
        contract claims pursuant to Rule 12(b)(6) for failure to state a 
        claim upon which relief can be granted.   

       For the reasons stated above, we AFFIRM the judgment of the 
District Court, entered January 7, 2013. 




                                                    12